Change in Independent Registered Public Accounting Firm The Fund engaged Ernst & Young, LLP ("E&Y") as the independent registered public accounting firm for the fiscal year ending November 30, 2011. E&Y replaces Deloitte & Touche, LLP (“Deloitte”), the Fund's previous independent registered public accounting firm. The change in accountants was approved by the Audit Committee of the Board of Trustees on November 18, 2011. During the periods that Deloitte served as the Fund's independent registered public accounting firm and through November 18, 2011, Deloitte's audit reports contained no adverse opinion or disclaimer of opinion; nor were its reports qualified or modified as to uncertainty, audit scope, or accounting principle. There were no disagreements between the Fund and Deloitte on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure. Deloitte & Touche LLP JPMorgan Chase Tower 2200 Ross Avenue, Suite 1600 Dallas, TX 75201-6778 USA Tel: +1 www.deloitte.com January 30, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 77K of the Cushing MLP Total Return Fund Form N-SAR dated January 27, 2012 and we agree with the statements made therein. Yours truly, /s/ Deloitte & Touche LLP Member of Deloitte Touche Tohmatsu Limited
